      Case 4:19-cv-01648 Document 20 Filed on 04/29/20 in TXSD Page 1 of 7
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 29, 2020
                    IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


KAREEM ROSCHARD JEFFERSON,        §
                                  §
     Plaintiff,                   §
                                  §
VS.                               §                  CIVIL ACTION NO. 4:19-1648
                                  §
DETENTION OFFICER RAMOS # 140802, §
                                  §
     Defendant.                   §
                                  §

                      MEMORANDUM OPINION AND ORDER

       Plaintiff Kareem Roschard Jefferson, an inmate currently confined in the Fort

Bend County Jail, proceeds pro se and in forma pauperis in this civil rights action.

Defendant Ramos has filed an answer (Dkt. 16) which includes a motion to abate the

proceedings. After considering the pleadings, the motion, and all matters of record, the

Court determines that this case should be STAYED and ADMINISTRATIVELY

CLOSED for the reasons that follow.

I.     BACKGROUND

       Jefferson’s complaint (Dkt. 1) alleges that Officer Ramos (#140802) used

excessive force against him when Jefferson was confined at the Harris County Jail. At

the Court’s request, Jefferson supplemented his complaint with a more definite statement

(Dkt. 8).

       Jefferson alleges that Ramos used force against him just after midnight on March

29, 2019, in the third-floor hallway of the Harris County Jail (Dkt. 1, at 4; Dkt. 8, at 3-5).


1/7
      Case 4:19-cv-01648 Document 20 Filed on 04/29/20 in TXSD Page 2 of 7



He states that his pod officer woke him and told him to pack his belongings because he

was going to be released, and that he transferred his belongings from the county-issued

commissary bag to a trash bag (id. at 3). However, while waiting in a holding cell for an

escort, Jefferson realized that he had left some belongings in the pocket of the county-

issued bag, so he left the holding cell to find the bag (id. at 3-4). He found two trusty

inmates who were dividing his belongings between them, but retrieved his items and

headed back to the holding cell (id. at 4). He states that, as he walked down the hallway,

Ramos “abruptly” blocked his path and “came steadily closer and closer” to him, causing

Jefferson to shrink away with his back against the wall (id.). Jefferson blurted out a

request for Ramos to leave him alone because he was going home (id. at 4-5). He states

that Ramos did not give any commands but put his hands up “like a boxer” (id. at 5).

Jefferson also states that he remembers taking several more steps back but “the rest is

cloudy” and that Ramos “did some kind of takedown move on [him]” (id.). He claims

that he “blacked out for a second” because of a blow to his head (id.).

       Jefferson alleges that, because of the altercation with Ramos, he suffered a

fractured elbow, neck and back injuries, a hematoma, and a concussion, and that he

continues to suffer from stiffness and pain (Dkt. 1, at 3-4; Dkt. 8, at 6-7). He also suffers

from migraines, nightmares, night sweats, and anxiety attacks (id.). He states that he was

not hospitalized but was treated with ibuprofen and bandages (id. at 6). As relief for his

claims, he seeks compensation for pain and suffering, for medical treatment, and for legal

fees (Dkt. 1, at 4). He also requests that Ramos be fired (id.).




2/7
      Case 4:19-cv-01648 Document 20 Filed on 04/29/20 in TXSD Page 3 of 7



       Jefferson also claims that Ramos brought false charges against him for assault on a

public servant (id.).   He alleges that Ramos filed the charges in order to cover up his

actions, and that Ramos falsely claimed that Jefferson had swung at him and missed (Dkt.

8, at 7-8). He states that he received a disciplinary case for assault on a public servant,

had a hearing, and was found not guilty (id. at 8).

       Defendant’s answer states that criminal charges against Jefferson are currently

pending in the 178th District Court for Harris County, Cause No. 1626298, for third

degree felony assault against Ramos. Defendant provides a copy of the indictment for

Case No. 1626298, which is dated March 29, 2019 (Dkt. 16-1). Documents available on

the Harris County Clerk’s website confirm that the case is currently pending against

Jefferson and that an attorney has been appointed to represent him. See State of Texas v.

Kareem Roschard Jefferson, Case No. 1626298 (available at https://www.hcdistrictclerk.

com/Common/Default.aspx) (last visited Apr. 23, 2020).

       Defendant urges that this case be stayed pending resolution of the criminal charges

against Jefferson (Dkt. 16, at 2).

II.    STANDARD OF REVIEW

       Because the plaintiff is an inmate proceeding in forma pauperis, the Court is

required by the Prison Litigation Reform Act (“PLRA”) to scrutinize the claims and

dismiss the complaint at any time, in whole or in part, if it determines that the complaint

is frivolous, malicious, fails to state a claim upon which relief may be granted, or “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B); see also 42 U.S.C. § 1997e(c). A claim is frivolous if it lacks any


3/7
       Case 4:19-cv-01648 Document 20 Filed on 04/29/20 in TXSD Page 4 of 7



arguable basis in law or fact. Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009). “A

complaint lacks an arguable basis in law if it is based on an indisputably meritless legal

theory. . . . A complaint lacks an arguable basis in fact if, after providing the plaintiff the

opportunity to present additional facts when necessary, the facts alleged are clearly

baseless.” Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013) (internal quotation

marks and citation omitted).

        In reviewing the pleadings, the Court is mindful of the fact that the plaintiff

proceeds pro se. Complaints filed by pro se litigants are entitled to a liberal construction

and, “however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks and citation omitted). Even under this lenient standard a pro se plaintiff

must allege more than “’labels and conclusions’ or a ‘formulaic recitation of the elements

of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. (citation

omitted).

III.    DISCUSSION

        Jefferson’s complaint under 42 U.S.C. § 1983 claims that Ramos violated his

constitutional rights by using excessive force against him while Jefferson was confined in

Harris County Jail.     He seeks compensatory damages and termination of Ramos’

employment (Dkt. 1, at 4).




4/7
      Case 4:19-cv-01648 Document 20 Filed on 04/29/20 in TXSD Page 5 of 7



       Under Heck v. Humphrey, a claim under 42 U.S.C. § 1983 that bears a relationship

to a conviction or sentence is not cognizable unless the conviction or sentence has been

invalidated. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). To recover damages

based on allegations of “harm caused by actions whose unlawfulness would render a

conviction or sentence invalid,” a civil rights plaintiff must prove “that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determinations, or called into question

by a federal court’s issuance of a writ of habeas corpus [under] 28 U.S.C. § 2254.” Id. at

487. If a judgment in favor of a civil rights plaintiff “would necessarily imply the

invalidity of his conviction or sentence,” then the complaint “must be dismissed unless

the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Id.

       Public court records do not reflect that Jefferson’s conviction or sentence in Case

No. 1626298 has been invalidated or otherwise set aside. To the contrary, Jefferson has

not yet been tried on the charges against him. However, his allegations in this lawsuit

would, if true, implicate the validity of the pending criminal charges against him and any

conviction or sentence that might result. Therefore, Heck precludes Jefferson’s claims

under § 1983 until he can demonstrate that his conviction or sentence has been

invalidated. See Clarke v. Stalder, 154 F.3d 186, 189-91 (5th Cir. 1998) (en banc).1


1
       Additionally, to the extent Jefferson’s could be construed as a request for this Court to
enter injunctive relief, the Court must abstain from intervening in ongoing state-court
proceedings under a doctrine originating with Younger v. Harris, 401 U.S. 37 (1971). See Sprint
Commc’ns, Inc. v. Jacobs, 571 U.S. 69 (2013); Google, Inc. v. Hood, 822 F.3d 212 (5th Cir.


5/7
      Case 4:19-cv-01648 Document 20 Filed on 04/29/20 in TXSD Page 6 of 7



       The Supreme Court has explained that, if a pretrial detainee such as Jefferson files

civil rights claims related to rulings that will likely be made in a pending criminal

proceeding, the best practice is for the district court to stay the civil rights case until the

pending criminal case is resolved.     Wallace v. Kato, 549 U.S. 384, 393-94 (2007); see

Hopkins v. Ogg, 783 F. App’x 350, 355 & n.20 (5th Cir. 2019) (citing Mackey v.

Dickson, 47 F.3d 744, 746 (5th Cir. 1995)).            The Court therefore will stay and

administratively close this case until the criminal proceedings against Jefferson in Case

No. 1626298, including any future appeal, are resolved. If Jefferson ultimately is

convicted, Heck will require dismissal of any claims in this lawsuit that would imply the

invalidity of his conviction until the Heck conditions are met. See Johnson v. McElveen,

101 F.3d 423, 424 (5th Cir. 1996) (explaining that claims barred by Heck are “dismissed

with prejudice to their being asserted again until the Heck conditions are met”). If

Jefferson is not convicted, this lawsuit may proceed, absent some other bar to suit. See

Wallace, 549 U.S. at 394.

       If Jefferson seeks to proceed with this suit after the criminal proceedings have

concluded, he is instructed to file a motion to reinstate this case within 30 days of the

state-court judgment. Failure to file a timely motion to reinstate could waive Jefferson’s

opportunity to proceed with this civil action.




2016). The pending state-court proceedings against Jefferson implicate Texas’s important
interests in enforcement of its criminal laws, and those proceedings provide an adequate forum
for Jefferson to raise issues regarding his constitutional rights. See Sprint, 571 U.S. at 78;
Google, 822 F.3d at 222.


6/7
      Case 4:19-cv-01648 Document 20 Filed on 04/29/20 in TXSD Page 7 of 7



IV.    CONCLUSION

       For the reasons stated above the Court ORDERS that:

       1.     This civil action is STAYED and ADMINISTRATIVELY CLOSED
              until the Court enters an order lifting the stay.

       2.     All pending motions are DENIED as moot.

       3.     Within 30 days after judgment is entered in the criminal proceedings
              against him, Jefferson may file a motion to reinstate this case. If Jefferson
              fails to file a motion to reinstate within 30 days of the state court
              judgment, he may waive his opportunity to proceed with this lawsuit.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Houston, Texas, this 29th day of April, 2020.


                                              ___________________________________
                                               GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




7/7
